Exhibit 10.15

 

LIMITED CONSENT, JOINDER AND SEVENTH OMNIBUS AMENDMENT

 

This LIMITED CONSENT, JOINDER AND SEVENTH OMNIBUS AMENDMENT (this “Consent and
Amendment”) is entered into as of this 4th day of September, 2007 by and among
J.B. POINDEXTER & CO., INC., a Delaware corporation (“Poindexter”), MORGAN TRUCK
BODY, LLC, a Delaware limited liability company (“Morgan LLC”), TRUCK
ACCESSORIES GROUP, LLC, a Delaware limited liability company (“TAG LLC”), MIC
GROUP, LLC, a Delaware limited liability company (“MIC LLC”), MORGAN OLSON, LLC,
a Delaware limited liability company (“MO LLC”), EFP, LLC, a Delaware limited
liability company (“EFP LLC”), FEDERAL COACH, LLC, a Delaware limited liability
company (“Federal Coach”) and RICHARD’S MANUFACTURING COMPANY, an Oklahoma
corporation (“RMC”) (Poindexter, Morgan LLC, TAG LLC, MIC LLC, MOC LLC, EFP LLC,
Federal Coach and RMC are each a “Borrower” and collectively referred to as
“Borrowers”), the other Loan Parties signatory hereto, LaSalle Bank National
Association, a national banking association, for itself, as a Lender, and as
Agent for Lenders, and all other Lenders parties hereto. Unless otherwise
specified herein, capitalized terms used in this Consent and Amendment shall
have the meanings ascribed to them by the Loan Agreement (as hereinafter
defined).

 

RECITALS

 

WHEREAS, Borrowers, the other Loan Parties (other than M&M as defined below),
Agent and Lenders have entered into that certain Loan and Security Agreement
dated as of March 15, 2004 (as amended by that certain First Amendment to Loan
and Security Agreement dated as of May 13, 2004, that certain Limited Consent
and Second Amendment dated as of November 3, 2004, that certain Limited Consent
and Omnibus Amendment dated as of December 30, 2004, that certain Third
Amendment to Loan and Security Agreement dated as of January 20, 2005, that
certain Amendment No. 4 to Loan and Security Agreement dated as of April 25,
2005, that certain Limited Consent and Second Omnibus Amendment, dated as of
June 7, 2005, that certain Third Omnibus Amendment, dated as of January 20,
2006, that certain Limited Consent and Fourth Omnibus Amendment, dated as of
March, 17, 2006, that certain Limited Consent, Joinder and Fourth Omnibus
Amendment, dated as of October 10, 2006, that certain Limited Consent, Joinder
and Fifth Omnibus Amendment, dated as of April 30, 2007 and that certain Limited
Consent, Joinder and Sixth Omnibus Amendment, dated as of August 22, 2007 and as
may be further amended, supplemented, restated or otherwise modified from time
to time, the “Loan Agreement”);

 

WHEREAS, Borrowers and the other Loan Parties have advised Agent that Machine &
Manufacturing I, Inc., a Texas corporation (“M&M”), Ramesh Patel (the “Seller”),
MIC LLC, as buyer, are parties to a Stock Purchase Agreement (“M&M Purchase
Agreement”), dated on or about the date hereof, pursuant to which MIC LLC has
acquired from the Seller all of the issued and outstanding Capital Stock of M&M
for an estimated purchase price of $8,300,000 (as the same may be adjusted in
accordance with the M&M Purchase Agreement) payable pursuant to the M&M Purchase
Agreement (the “M&M Purchase”); and

 

--------------------------------------------------------------------------------


 

WHEREAS, Borrowers and the other Loan Parties desire that (i) Agent and Lenders
provide their consent to the M&M Purchase, (ii) M&M become a Loan Party under
the Loan Agreement and (iii) certain provisions of the Loan Agreement be amended
as herein set forth.

 

NOW THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrowers, the other Loan Parties,
Agent and Lenders hereby agree as follows:

 


SECTION 1.         LIMITED CONSENTS. SUBJECT TO THE CONDITIONS PRECEDENT SET
FORTH IN SECTION 5 HEREOF, AGENT AND LENDERS HEREBY CONSENT TO THE M&M PURCHASE.


 


SECTION 2.         JOINDER. M&M HEREBY ASSUMES, AND AGREES TO PERFORM, FOR THE
BENEFIT OF AGENT AND LENDERS, ALL OF THE LIABILITIES OF A LOAN PARTY UNDER THE
LOAN AGREEMENT, AS DIRECT AND PRIMARY OBLIGATIONS OF M&M (INCLUDING ANY SUCH
LIABILITIES THAT MAY HAVE ACCRUED PRIOR TO THE DATE HEREOF), AND FURTHER AGREES
THAT IT SHALL COMPLY WITH AND BE FULLY BOUND BY THE TERMS OF THE LOAN AGREEMENT
AS A LOAN PARTY AS IF IT HAD BEEN A SIGNATORY THERETO AS OF THE DATE THEREOF;
PROVIDED THAT THE REPRESENTATIONS AND WARRANTIES MADE BY M&M THEREUNDER SHALL BE
DEEMED TRUE AND CORRECT AS OF THE DATE OF THIS CONSENT AND AMENDMENT.


 


SECTION 3.         AMENDMENTS TO LOAN AGREEMENT AND OTHER AGREEMENTS.


 


(A)           THE FOLLOWING NEW DEFINITION OF “M&M” IS HEREBY INSERTED INTO THE
LOAN AGREEMENT IN ALPHANUMERIC ORDER:


 

““M&M” means Machine & Manufacturing I, Inc., a Texas corporation.”

 


(B)     THE FOLLOWING DEFINITION SET FORTH IN SECTION 1 OF THE LOAN AGREEMENT IS
HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

““Respective Loan Parties” shall mean (i) with respect to Poindexter,
Poindexter, Raider Industries Inc., and at all times from and after the
“Respective Effective Date” Federal Coach and Eagle LLC, (ii) with respect to
Morgan LLC, Morgan LLC, Morgan Trailer Financial Corporation, Morgan Trailer
Financial Management, L.P. and at all times from and after the “Respective
Effective Date” Commercial Babcock Inc., (iii) with respect to MIC LLC, MIC LLC,
SWK Holdings, Inc, Universal Brixius, LLC and at all times from and after the
“Respective Effective Date”, RMC, Handley, Tarlton and M&M, (iv) with respect to
TAG LLC, TAG LLC and at all times from and after the “Respective Effective Date”
State Wide, (v) with respect to MO LLC, MO LLC and (vi) with respect to EFP LLC,
EFP LLC. As used above, “Respective Effective Date” with respect to Commercial
Babcock Inc., Federal Coach, Eagle LLC, State Wide, RMC, Handley, Tarlton or M&M
shall mean the date on which Agent shall provide its written approval to the
inclusion of Commercial Babcock Inc., Federal Coach, Eagle LLC, State Wide, RMC,
Handley, Tarlton or M&M, as applicable, as a Respective Loan Party pursuant to
Subsection 13(d)(ii)(5) of this Agreement.”

 

2

--------------------------------------------------------------------------------


 


(C)           OMNIBUS AMENDMENT TO OTHER AGREEMENTS. EACH REFERENCE IN EACH
OTHER AGREEMENT TO “LOAN PARTY” AND/OR “LOAN PARTIES”, AS APPLICABLE, SHALL BE
DEEMED TO INCLUDE A REFERENCE TO M&M.


 


SECTION 4.         ACKNOWLEDGEMENTS AND POST-CLOSING MATTERS.


 


(A)           THE BORROWERS AND THE LOAN PARTIES COVENANT AND AGREE THAT THE
BORROWERS AND THE LOAN PARTIES SHALL DELIVER, OR SHALL CAUSE TO BE DELIVERED, TO
AGENT (EACH IN FORM AND SUBSTANCE SATISFACTORY TO AGENT) SUCH OTHER DOCUMENTS,
AGREEMENTS, CERTIFICATES OR OTHER ITEMS AS AGENT SHALL REASONABLY REQUIRE TO
EFFECTUATE THE INTENT OF THIS CONSENT AND AMENDMENT.


 


(B)           THE BORROWERS AND THE LOAN PARTIES COVENANT AND AGREE THAT ON OR
PRIOR TO OCTOBER 5, 2007 THE BORROWERS AND THE LOAN PARTIES SHALL DELIVER TO
AGENT AMENDED AND RESTATED EXHIBITS AND SCHEDULES TO THE LOAN AGREEMENT
REFLECTING THE JOINDER OF M&M AS A LOAN PARTY UNDER THE LOAN AGREEMENT AS SET
FORTH HEREIN, EACH IN FORM AND SUBSTANCE SATISFACTORY TO AGENT. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THE LOAN AGREEMENT OR HEREIN, EACH OF THE
LOAN PARTIES FURTHER ACKNOWLEDGES AND AGREES THAT FAILURE BY THE LOAN PARTIES TO
TIMELY SATISFY THE REQUIREMENT SET FORTH IN THIS CLAUSE (B) SHALL CONSTITUTE AN
IMMEDIATE EVENT OF DEFAULT UNDER THE LOAN AGREEMENT WITHOUT ANY FURTHER NOTICE
OR GRACE PERIOD OF ANY KIND.


 


(C)           THE BORROWERS AND THE LOAN PARTIES COVENANT AND AGREE THAT ON OR
PRIOR TO OCTOBER 5, 2007 THE BORROWERS AND THE LOAN PARTIES SHALL DELIVER TO
AGENT A LEGAL OPINION OF LOAN PARTIES’ COUNSEL IN CONNECTION WITH THIS CONSENT
AND AMENDMENT AND THE JOINDER OF M&M AS A LOAN PARTY UNDER THE LOAN AGREEMENT
AND THE OTHER AGREEMENTS, IN FORM AND SUBSTANCE SATISFACTORY TO AGENT.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE LOAN AGREEMENT OR
HEREIN, EACH OF THE LOAN PARTIES FURTHER ACKNOWLEDGES AND AGREES THAT FAILURE BY
THE LOAN PARTIES TO TIMELY SATISFY THE REQUIREMENT SET FORTH IN THIS CLAUSE (C)
SHALL CONSTITUTE AN IMMEDIATE EVENT OF DEFAULT UNDER THE LOAN AGREEMENT WITHOUT
ANY FURTHER NOTICE OR GRACE PERIOD OF ANY KIND.


 


(D)           THE BORROWERS AND THE LOAN PARTIES COVENANT AND AGREE THAT ON OR
PRIOR TO OCTOBER 5, 2007 THE BORROWERS AND THE LOAN PARTIES SHALL DELIVER TO
AGENT AN OFFICER’S CERTIFICATE OF BORROWER REPRESENTATIVE, IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT, (I) CERTIFYING THAT THE PURCHASE IS PERMITTED UNDER THE
TERMS AND PROVISIONS OF THE SENIOR NOTE DOCUMENTS AS IN EFFECT AS OF THE DATE OF
THE LOAN AGREEMENT (WITHOUT REGARD TO ANY SUBSEQUENT WAIVERS OR AMENDMENTS
THERETO), (II) CERTIFYING THAT THE PURCHASE HAS BEEN CONSUMMATED IN ACCORDANCE
WITH THE PURCHASE AGREEMENT AND (III) CERTIFYING AND ATTACHING EXECUTED COPIES
OF THE PURCHASE AGREEMENT AND ALL RELATED AGREEMENTS AND DOCUMENTS.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE LOAN AGREEMENT OR
HEREIN, EACH OF THE LOAN PARTIES FURTHER ACKNOWLEDGES AND AGREES THAT FAILURE BY
THE LOAN PARTIES TO TIMELY SATISFY THE REQUIREMENT SET FORTH IN THIS CLAUSE (D)
SHALL CONSTITUTE AN IMMEDIATE EVENT OF DEFAULT UNDER THE LOAN AGREEMENT WITHOUT
ANY FURTHER NOTICE OR GRACE PERIOD OF ANY KIND.


 


(E)           THE BORROWERS AND THE LOAN PARTIES COVENANT AND AGREE THAT ON OR
PRIOR TO SEPTEMBER 13, 2007 THE BORROWERS AND THE LOAN PARTIES SHALL CAUSE TO BE
DELIVERED TO AGENT FILE-STAMPED COPIES OF EACH OF THE UCC TERMINATION STATEMENTS
TERMINATING EACH OF THE BELOW LISTED UCC FILINGS, EACH IN FORM AND SUBSTANCE
SATISFACTORY TO AGENT. NOTWITHSTANDING ANYTHING TO THE

 

3

--------------------------------------------------------------------------------


 


CONTRARY CONTAINED IN THE LOAN AGREEMENT OR HEREIN, EACH OF THE LOAN PARTIES
FURTHER ACKNOWLEDGE AND AGREE THAT FAILURE BY THE LOAN PARTIES TO TIMELY SATISFY
THE REQUIREMENT SET FORTH IN THIS CLAUSE (E) SHALL CONSTITUTE AN IMMEDIATE EVENT
OF DEFAULT UNDER THE LOAN AGREEMENT WITHOUT ANY FURTHER NOTICE OR GRACE PERIOD
OF ANY KIND.

 

Secured Party

 

Debtor

 

Jurisdiction

 

File Number

Compass Bank

 

Machine & Manufacturing, LP

 

Texas SOS

 

50010823897

Compass Bank

 

Machine & Manufacturing I, Inc.

 

Texas SOS

 

01-00090929

 


(F)            THE BORROWERS AND THE LOAN PARTIES COVENANT AND AGREE THAT ON OR
PRIOR TO OCTOBER 5, 2007 THE BORROWERS AND THE LOAN PARTIES SHALL CAUSE TO BE
DELIVERED TO AGENT COPIES OF THE COVER OR OTHER PAGES OF THE INSURANCE POLICIES
OF M&M SHOWING THE INSURANCE POLICY NUMBERS TOGETHER WITH INSURANCE CERTIFICATES
AND EXECUTED ADDITIONAL INSURED AND LOSS PAYEE ENDORSEMENTS (AS APPLICABLE) WITH
RESPECT TO SUCH INSURANCE POLICIES LISTING AGENT AS ADDITIONAL INSURED AND/OR
LOSS PAYEE, AS APPLICABLE, EACH IN FORM AND SUBSTANCE REASONABLE SATISFACTORY TO
AGENT. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE LOAN AGREEMENT
OR HEREIN, EACH OF THE LOAN PARTIES FURTHER ACKNOWLEDGE AND AGREE THAT FAILURE
BY THE LOAN PARTIES TO TIMELY SATISFY THE REQUIREMENT SET FORTH IN THIS CLAUSE
(F) SHALL CONSTITUTE AN IMMEDIATE EVENT OF DEFAULT UNDER THE LOAN AGREEMENT
WITHOUT ANY FURTHER NOTICE OR GRACE PERIOD OF ANY KIND.


 


(G)           THE BORROWERS AND THE LOAN PARTIES COVENANT AND AGREE THAT ON OR
PRIOR TO OCTOBER 5, 2007 THE BORROWERS AND THE LOAN PARTIES SHALL DELIVER TO
AGENT, A DULY EXECUTED ACCOUNT CONTROL AGREEMENT, IN FORM AND SUBSTANCE
REASONABLE SATISFACTORY TO AGENT, BY AND AMONG M&M, APPLICABLE BANK AND AGENT
WITH RESPECT TO EACH ACCOUNT OF M&M INTO WHICH ANY CASH, CHECKS, DRAFTS OR OTHER
SIMILAR ITEMS OF PAYMENT RELATING TO OR CONSTITUTING PAYMENTS MADE IN RESPECT OF
ANY AND ALL COLLATERAL ARE DEPOSITED AS REQUIRED PURSUANT TO SECTION 8(A) OF THE
LOAN AGREEMENT. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE LOAN
AGREEMENT OR HEREIN, EACH OF THE LOAN PARTIES FURTHER ACKNOWLEDGES AND AGREES
THAT FAILURE BY THE LOAN PARTIES TO TIMELY SATISFY THE REQUIREMENT SET FORTH IN
THIS CLAUSE (G) SHALL CONSTITUTE AN IMMEDIATE EVENT OF DEFAULT UNDER THE LOAN
AGREEMENT WITHOUT ANY FURTHER NOTICE OR GRACE PERIOD OF ANY KIND.


 


SECTION 5.         EFFECTIVENESS. THE EFFECTIVENESS OF THIS CONSENT AND
AMENDMENT IS SUBJECT TO THE SATISFACTION OF EACH THE FOLLOWING CONDITIONS
PRECEDENT:


 


(A)     THIS CONSENT AND AMENDMENT SHALL HAVE BEEN DULY EXECUTED AND DELIVERED
BY BORROWERS, LOAN PARTIES, AGENT AND EACH LENDER;


 


(B)     AGENT SHALL HAVE RECEIVED EACH OF THE AGREEMENTS, DOCUMENTS,
CERTIFICATES, OPINIONS OR OTHER INSTRUMENTS LISTED ON THE CLOSING CHECKLIST
ATTACHED HERETO AS ANNEX A, EACH DULY EXECUTED BY THE PARTIES THERETO (AS
APPLICABLE) AND EACH IN FORM AND SUBSTANCE SATISFACTORY TO AGENT AND ON OR
BEFORE THE DATES LISTED THEREIN;


 


(C)           THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS.

 

4

--------------------------------------------------------------------------------


 


SECTION 6.         REPRESENTATIONS AND WARRANTIES. IN ORDER TO INDUCE AGENT AND
EACH LENDER TO ENTER INTO THIS CONSENT AND AMENDMENT, EACH LOAN PARTY HEREBY
REPRESENTS AND WARRANTS TO AGENT AND EACH LENDER, WHICH REPRESENTATIONS AND
WARRANTIES SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS CONSENT AND
AMENDMENT, THAT:


 


(A)           ALL OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LOAN
AGREEMENT AND IN EACH OTHER AGREEMENT ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE DATE HEREOF AFTER GIVING EFFECT TO THIS CONSENT AND
AMENDMENT, EXCEPT TO THE EXTENT THAT ANY SUCH REPRESENTATIONS AND WARRANTIES
EXPRESSLY RELATE TO AN EARLIER DATE;


 


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY LOAN PARTIES OF THIS
CONSENT AND AMENDMENT HAS BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION
REQUIRED ON THEIR PART AND THIS CONSENT AND AMENDMENT, AND THE LOAN AGREEMENT IS
THE LEGAL, VALID AND BINDING OBLIGATION OF LOAN PARTIES ENFORCEABLE AGAINST LOAN
PARTIES IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ITS ENFORCEABILITY MAY BE
AFFECTED BY THE EFFECT OF BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
OTHER SIMILAR LAWS NOW OR HEREAFTER IN EFFECT RELATING TO OR AFFECTING THE
RIGHTS OR REMEDIES OF CREDITORS GENERALLY;


 


(C)           NEITHER THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS CONSENT
AND AMENDMENT BY LOAN PARTIES, THE PERFORMANCE BY LOAN PARTIES OF THE LOAN
AGREEMENT NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY DOES OR
SHALL CONTRAVENE, RESULT IN A BREACH OF, OR VIOLATE (I) ANY PROVISION OF ANY
LOAN PARTY’S CERTIFICATE OR ARTICLES OF INCORPORATION OR FORMATION, BYLAWS OR
OPERATING AGREEMENT OR OTHER SIMILAR DOCUMENTS OR AGREEMENTS, (III) ANY LAW OR
REGULATION, OR ANY ORDER OR DECREE OF ANY COURT OR GOVERNMENT INSTRUMENTALITY,
OR (III) ANY INDENTURE, MORTGAGE, DEED OF TRUST, LEASE, AGREEMENT OR OTHER
INSTRUMENT TO WHICH ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY
WHICH ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR PROPERTY IS
BOUND, EXCEPT IN ANY SUCH CASE TO THE EXTENT SUCH CONFLICT OR BREACH HAS BEEN
WAIVED HEREIN OR BY A WRITTEN WAIVER DOCUMENT, A COPY OF WHICH HAS BEEN
DELIVERED TO AGENT ON OR BEFORE THE DATE HEREOF; AND


 


(D)           NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


SECTION 7.         REFERENCE TO AND EFFECT UPON THE LOAN AGREEMENT.


 


(A)           EXCEPT AS SPECIFICALLY SET FORTH ABOVE, THE LOAN AGREEMENT AND
EACH OF THE OTHER AGREEMENTS SHALL REMAIN IN FULL FORCE AND EFFECT AND ARE
HEREBY RATIFIED AND CONFIRMED; AND


 


(B)           THE CONSENTS AND AMENDMENTS SET FORTH HEREIN ARE EFFECTIVE SOLELY
FOR THE PURPOSES SET FORTH HEREIN AND SHALL BE LIMITED PRECISELY AS WRITTEN, AND
SHALL NOT BE DEEMED TO (I) BE A CONSENT TO ANY AMENDMENT, WAIVER OR MODIFICATION
OF ANY OTHER TERM OR CONDITION OF THE LOAN AGREEMENT OR ANY OTHER AGREEMENT,
(II) OPERATE AS A WAIVER OR OTHERWISE PREJUDICE ANY RIGHT, POWER OR REMEDY THAT
AGENT OR LENDERS MAY NOW HAVE OR MAY HAVE IN THE FUTURE UNDER OR IN CONNECTION
WITH THE LOAN AGREEMENT OR ANY OTHER AGREEMENT OR (III) CONSTITUTE A WAIVER OF
ANY PROVISION OF THE LOAN AGREEMENT OR ANY OTHER AGREEMENT, EXCEPT AS
SPECIFICALLY SET FORTH HEREIN. UPON THE EFFECTIVENESS OF THIS CONSENT AND
AMENDMENT, EACH REFERENCE IN THE LOAN AGREEMENT TO “THIS AGREEMENT”, “HEREIN”,
“HEREOF” AND WORDS OF LIKE IMPORT AND EACH REFERENCE IN THE LOAN AGREEMENT AND
THE OTHER AGREEMENTS TO THE LOAN AGREEMENT SHALL MEAN THE LOAN AGREEMENT AS

 

5

--------------------------------------------------------------------------------


 


AMENDED HEREBY. THIS CONSENT AND AMENDMENT SHALL BE CONSTRUED IN CONNECTION WITH
AND AS PART OF THE LOAN AGREEMENT. EACH LOAN PARTY HEREBY ACKNOWLEDGES AND
AGREES THAT THERE IS NO DEFENSE, SETOFF OR COUNTERCLAIM OF ANY KIND, NATURE OR
DESCRIPTION TO THE LIABILITIES OR THE PAYMENT THEREOF WHEN DUE.


 


SECTION 8.         COSTS AND EXPENSES. AS PROVIDED IN SECTION 4(C)(V) OF THE
LOAN AGREEMENT, BORROWERS AGREE TO REIMBURSE AGENT FOR ALL FEES, COSTS, AND
EXPENSES, INCLUDING THE REASONABLE FEES, COSTS, AND EXPENSES OF COUNSEL OR OTHER
ADVISORS FOR ADVICE, ASSISTANCE, OR OTHER REPRESENTATION IN CONNECTION WITH THIS
CONSENT AND AMENDMENT.


 


SECTION 9.         GOVERNING LAW. THIS CONSENT AND AMENDMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS.


 


SECTION 10.       HEADINGS. SECTION HEADINGS IN THIS CONSENT AND AMENDMENT ARE
INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE PART
OF THIS CONSENT AND AMENDMENT FOR ANY OTHER PURPOSES.


 


SECTION 11.       COUNTERPARTS. THIS CONSENT AND AMENDMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED AN
ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Consent
and Amendment as of the date first written above.

 

BORROWERS:

 

 

J.B. POINDEXTER & CO., INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

MORGAN TRUCK BODY, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

TRUCK ACCESSORIES GROUP, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

MIC GROUP, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

MORGAN OLSON, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

EFP, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page Limited Consent, Joinder and Seventh Omnibus Amendment]

 

--------------------------------------------------------------------------------


 

FEDERAL COACH, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

RICHARD’S MANUFACTURING
COMPANY

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page Limited Consent, Joinder and Seventh Omnibus Amendment]

 

--------------------------------------------------------------------------------


 

AGENT AND LENDER:

 

LASALLE BANK NATIONAL ASSOCIATION,

as Agent and Lender

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page Limited Consent, Joinder and Seventh Omnibus Amendment]

 

--------------------------------------------------------------------------------


 

The following Persons are signatories to this Consent and Amendment in their
capacities as Loan Parties, not as Borrowers:

 

LOAN PARTIES:

 

LOWY GROUP, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

RAIDER INDUSTRIES INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

SWK HOLDINGS, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

UNIVERSAL BRIXIUS, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

MORGAN TRAILER FINANCIAL CORPORATION

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page Limited Consent, Joinder and Seventh Omnibus Amendment]

 

--------------------------------------------------------------------------------


 

MORGAN TRAILER FINANCIAL

MANAGEMENT, L.P.

 

By:

MORGAN TRUCK BODY, LLC,

 

its general partner

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

COMMERCIAL BABCOCK INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

EAGLE SPECIALTY VEHICLES, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

STATE WIDE ALUMINUM, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

TARLTON SUPPLY CO.

 

By:

 

 

Name:

 

 

Title:

 

 

 

HANDLEY L.P.

 

By:

MIC GROUP, LLC,

 

its general partner

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signature Page Limited Consent, Joinder and Seventh Omnibus Amendment]

 

--------------------------------------------------------------------------------


 

MACHINE & MANUFACTURING I, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Page Limited Consent, Joinder and Seventh Omnibus Amendment]

 

--------------------------------------------------------------------------------


 

Annex A

 

[See Attached.]

 

[Signature Page Limited Consent, Joinder and Seventh Omnibus Amendment]

 

--------------------------------------------------------------------------------